      Case 0:20-mj-06245-JMS Document 6 Entered on FLSD Docket 07/16/2020 Page 1 of 1

  ïn
   '
   q/eTelf
         a7emsv,
               lorf
                  nd
                   eu
                    ysti
                       ce
 U nited States D istrict C o urt
 forthe S outhern D istrictof Florida
                                                             No        e                 <
 UNITED STATES O F AMERICA                                         Inm ate Nam e:Charles Edward Clayton 11

 V.                                                                lnrnate #:132000873            -



 Charles Edward C1ayton II              /


                                     W RIT OF HABEAS CORPUS AD PROSEQUENDUM
         ANY UNITED STATES MARSHAL, and
         WARDEN, of the BSO Main Jail

         ltappearingfrom the petitionofthe Uni
                                             ted States ofAmerica thatthe defendantinthe above case,
 United States VS .   Charles Edward Clayton 11 jS COnfjned in the PSO Main Jail
                                                                                                                       at
 555 SE 1st Ave, Fort Lauderdale ,       FL 33301                  and thatthis case isSetforan initial appearance
aSto thOdefendantat299 E Broward Blvd, Fort Lauderdale, FL 33301

                                 ,   andthati
                                            tis necessaryforthe defendantto be before this Coud forthisproceeding;
         NOW ,THEREFORE, thi
                           s isto com mand you, any Uni
                                                      ted States Marshalthatyou havethe body of
                                                                                 ,
Charles Edward Clayton II,
                         Inmate #132000873 l
                                           1OW j11CUStod9 as aforesaid,UnderSafe and Secure conduct, before this
Courtat 299 E Broward Blvd, Fort Lauderdale, FL 33301
bYOrboforo, 11:00 A u .,00 wednesday,July 22,2O20fOr3r1initial appearance                             Ol1the criminalCharges
pending againstthe defendantin this case, and upon completi
                                                          on ofaIIproceedings thatyou return the defendantwith a1I
convenientspeed,undersafe and secureconductto the custodyofthe W ardenofthe aforesai
                                                                                   d
                                                                                               penalinstitution.
        And this isto commandyou,the W arden of Bso Main Jail                                                         at
sss sE 1st Ave, Fort Lauderdale, FL 33301
                                                                           to dejjverinto the Custody Ofany Uni
                                                                                                              ted States
Marshal,upon production to you ofa certified copyofthiswri
                                                         t,the bodyofthe defendantforsafe andsecure conducttothi
                                                                                                               s
districtforthispurpose.
                                 F
        ooxEandoRoERsoat oa hx -zs
                                 kz slt ylorida,this tN                      &
                                                      -  .
                                                                                 day of M
                                                                                        Q*
                                                                                                              ,
                                                                                                                  Z 'V 6


                                                                  PATRICK HUNT
                                                                  UNITED STATES MAGISTRATE JUDGE
CC'     U.s.Attorney(AUSA AJAY ALEXANDER                      )
        U.S.Marshal(3cedifiedcopies)
        ChiefProbationOffi
                         cer
